By the Court.
This is an action of tort to recover compensation for property damage and personal injuries alleged *79to have been sustained in an accident between an automobile driven by the plaintiff and another automobile negligently driven by the defendant. The accident occurred on Summer Street, in Arlington. There was evidence tending to show that the plaintiff, driving on Hospital Road, complied with a “stop” sign before entering Summer Street, and, observing the autombile of the defendant on his left at a considerable distance away and thinking he had ample time to cross Summer Street and enter another street diagonally opposite Hospital Road, went slowly forward and as he was half way across Summer Street “his automobile was struck amidship” and turned around by the much lighter car driven by the defendant which then crossed Summer Street, broke down several feet of fence and came to a stop against the cement steps of a dwelling house; that the defendant was driving at a rate of forty-five miles an hour on a road forty-five feet wide around a curve, the view of the intersection with Hospital Road not being obstructed.
It is plain that this case falls within the general rule that when a collision occurs at intersecting streets the issues of due care and negligence of the respective drivers of the automobiles present questions of fact. Dubois v. Goldstein, 277 Mass. 139. Palomebella v. Foss, 277 Mass. 143. Dodge v. Town Taxi, Inc., ante, 77.

Order dismissing report affirmed.